PER CURIAM:
Edward E. Stroupe, Jr., appeals the district court’s order denying relief on his civil complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Stroupe v. Radio Shack, No. CA-05-13-1 (W.D.Va. Mar. 2, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED